Citation Nr: 0709804	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956, with additional periods of service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  A rating decision dated in November 1975 denied service 
connection for a bilateral foot disorder.

2.  The evidence received since the time of the final 
November 1975 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral foot disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral foot disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's request to reopen his claim for 
entitlement to service connection for a bilateral foot 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 


(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in July 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the case of the claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder, the VCAA 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f).  However, VA has a duty, in order to 
assist the veteran, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records, VA medical records, and identified private 
medical records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A(b).  As the veteran has not identified any records that 
are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although the veteran was not examined for the purpose of 
addressing his claim to reopen the issue of entitlement to 
service connection for a bilateral foot disorder, VA is not 
required to provide such an examination for a claim to reopen 
a finally decided decision.  See 38 C.F.R. § 3.159(c).  Thus, 
VA's duty to assist has been fulfilled.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO denied service connection for a bilateral foot 
disorder in November 1975, and notified the veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104 (2006).  The matter under consideration in 
this case at that time was whether there was evidence that 
the veteran's current bilateral foot disorder had been 
incurred in or aggravated by his military service.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented or secured since the November 1975 rating 
decision which is relevant to, and probative of, this matter.

The evidence of record at the time of the November 1975 
rating decision relevant to the veteran's claim for service 
connection included his active duty service medical records 
and service personnel records; a private medical record dated 
in January 1975; and VA examinations dated in May 1958 and 
January 1973.  The additional evidence added to the record 
since the November 1975 rating decision includes duplicate 
active duty service medical and personnel records; reserve 
and National Guard service medical and personnel records; 
private medical records dated from May 1982 to July 1982, and 
in March 2006; VA outpatient treatment records dated from 
January 1997 to January 2006; a VA examination report dated 
in July 1982; and the August 2006 Board hearing transcript.

The RO denied the veteran's claim for entitlement to service 
connection for a bilateral foot disorder in November 1975.  
At that time, there was no evidence that the veteran had 
incurred or aggravated a chronic bilateral foot disorder in 
service, and this continues to be the case.  Specifically, 
the new evidence includes the July 1982 VA examination, which 
notes that the veteran previously had a bilateral hammer toe 
disorder, for which he had undergone surgery in the late 
1970s, but also sustained a fracture across the metatarsal 
bones of both feet in May 1982 when falling off a porch 
swing.  The Board notes that both of these dates were 
subsequent to the veteran's period of active service and to 
his service in the National Guard.  The new evidence also 
includes a March 2006 private opinion letter noting that the 
veteran had been under this private orthopedist's care for 
"many decades," confirming that the veteran had undergone 
hammertoe surgery in 1979, and that he currently had 
degenerative arthritis of both feet which involved the 
metatarsal bones.  

However, the evidence submitted does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's bilateral foot disorder was incurred in 
service, as the National Guard and Reserve service medical 
records do not note evidence of an injury during any period 
of active duty for training, and those copies of the 
veteran's active duty service medical records, associated 
with the claims file along with the Reserve and National 
Guard medical records in March 2006, are duplicates of those 
considered prior to the last final rating decision.  
Ultimately, none of the nonduplicative records provide that 
raises a reasonable possibility that the veteran's current 
bilateral foot disorder was incurred in or aggravated by 
active military service.  Accordingly, although a portion of 
the evidence received since the last final rating decision in 
November 1975 is "new," as it had not been previously 
considered by VA, it is not "material," as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  For these reasons, the appeal must be 
denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a bilateral foot disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


